UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:11/30 Date of reporting period: 2/28/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2010(Unaudited) DWS Large Cap Value Fund Shares Value ($) Common Stocks 96.4% Consumer Discretionary 5.4% Distributors 1.8% Genuine Parts Co. (a) Diversified Consumer Services 0.9% H&R Block, Inc. Hotels Restaurants & Leisure 1.4% Carnival Corp. (Units) Textiles, Apparel & Luxury Goods 1.3% VF Corp. (a) Consumer Staples 12.0% Beverages 1.1% PepsiCo, Inc. Food & Staples Retailing 3.1% CVS Caremark Corp. Kroger Co. Food Products 2.5% General Mills, Inc. Kraft Foods, Inc. "A" (a) Mead Johnson Nutrition Co. Household Products 1.1% Procter & Gamble Co. (a) Tobacco 4.2% Altria Group, Inc. Philip Morris International, Inc. Energy 14.1% Energy Equipment & Services 5.0% Ensco International PLC (ADR) Noble Corp.* (a) Transocean Ltd.* Oil, Gas & Consumable Fuels 9.1% Canadian Natural Resources Ltd. Chevron Corp. ExxonMobil Corp. (a) Marathon Oil Corp. Nexen, Inc. Suncor Energy, Inc. Financials 13.8% Capital Markets 0.8% Ameriprise Financial, Inc. Diversified Financial Services 3.4% Bank of America Corp. JPMorgan Chase & Co. Insurance 9.6% Allstate Corp. Assurant, Inc. Fidelity National Financial, Inc. "A" HCC Insurance Holdings, Inc. Lincoln National Corp. MetLife, Inc. PartnerRe Ltd. Health Care 12.6% Health Care Equipment & Supplies 2.4% Baxter International, Inc. Becton, Dickinson & Co. Health Care Providers & Services 1.8% McKesson Corp. Life Sciences Tools & Services 1.3% Thermo Fisher Scientific, Inc.* (a) Pharmaceuticals 7.1% Bristol-Myers Squibb Co. Merck & Co., Inc. Pfizer, Inc. Teva Pharmaceutical Industries Ltd. (ADR) Industrials 10.1% Aerospace & Defense 6.3% Honeywell International, Inc. L-3 Communications Holdings, Inc. (a) Lockheed Martin Corp. (a) United Technologies Corp. Electrical Equipment 2.0% Emerson Electric Co. (a) Machinery 1.8% Dover Corp. Information Technology 2.1% Communications Equipment 0.7% Brocade Communications Systems, Inc.* Computers & Peripherals 0.3% Hewlett-Packard Co. IT Services 1.1% Automatic Data Processing, Inc. Materials 5.6% Chemicals 3.0% Air Products & Chemicals, Inc. Praxair, Inc. (a) Containers & Packaging 1.6% Sonoco Products Co. Metals & Mining 1.0% Kinross Gold Corp. (a) Telecommunication Services 10.3% Diversified Telecommunication Services 8.7% AT&T, Inc. BCE, Inc. (a) CenturyTel, Inc. (a) Deutsche Telekom AG (ADR) (a) Verizon Communications, Inc. Wireless Telecommunication Services 1.6% Vodafone Group PLC (ADR) (a) Utilities 10.4% Electric Utilities 8.2% Allegheny Energy, Inc. American Electric Power Co., Inc. Duke Energy Corp. Entergy Corp. Exelon Corp. FirstEnergy Corp. Southern Co. (a) Multi-Utilities 2.2% PG&E Corp. (a) Total Common Stocks (Cost $1,454,887,451) Securities Lending Collateral 15.4% Daily Assets Fund Institutional, 0.18% (b) (c) (Cost $247,136,465) Cash Equivalents 3.1% Central Cash Management Fund, 0.21% (b) (Cost $50,699,884) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,752,723,800) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,773,111,549.At February 28, 2010, net unrealized appreciation for all securities based on tax cost was $73,695,842.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $164,720,547 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $91,024,705. (a) All or a portion of these securities were on loan.The value of all securities loaned at February 28, 2010 amounted to $239,008,089 which is 14.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
